Title: Orders, 1 May 1756
From: Washington, George
To: 



Augusta.
Winchester: Saturday, May 1st 1756.

A Return to be given in immediately of the whole number of men of the Virginia Regiment now in this Town; and those that are fit for Duty.
After Orders.
A Captain, two Subalterns, three Sergeants, three corporals, one Drummer, and forty-five private men to mount Guard tomorrow morning, at eight o’clock.
Every Officer in town to make out his Recruiting accompts; observing the former Rules and Orders given about that point, and to give them in immediately.
Any commissioned Officer, who stands by and sees irregularities committed and does not endeavour to quell them; shall be immediately put under arrest. Any non-commissioned Offiver, present, who does not interpose shall be immediately reduced; and receive corporal punishment.
Any Soldier, who shall presume to quarrel or fight; shall receive five hundred lashes, without the Benefit of a Court Martial. The Offender (upon complaint made) shall have strict justice done him.
Any Soldier found Drunk, shall immediately receive one hundred lashes; without Benefit of a court-martial.
The Officer of the Guard is particularly ordered, to be diligent in seeing these orders executed. A Court-Martial to sit immediately, for trial of these two Soldiers, confined for fighting with the Militia.
